THE THIRTEENTH COURT OF APPEALS

                                    13-18-00146-CV


                             Jose Aguero and Emma Aguero
                                           v.
              Garfield Farm Mutual Insurance Association and David Dollase


                                    On appeal from the
                     343rd District Court of Live Oak County, Texas
                           Trial Cause No. L-16-0143-CV-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against

appellants.

      We further order this decision certified below for observance.

June 21, 2018